 CARUSO & CIRESI, INC.Caruso and Ciresi, Inc. and Patrick Lowe. Case 9-CA-1767019 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 14 January 1983 Administrative Law JudgeHubert E. Lott issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in response toRespondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.The Respondent excepts, inter alia, to the judge'sconclusion that it violated the Act by dischargingPatrick Lowe for attempting to file a grievance,contending that this issue was not properly beforethe judge. Specifically, the Respondent asserts thatthis violation was not alleged in the General Coun-sel's complaint or in the amended complaint, andtherefore it cannot be a proper basis for an unfairlabor practice finding. We disagree, as this issuewas fully litigated at the hearing and the recordfully supports the finding of a violation.The judge found, and we agree, that Lowe wasdischarged for complaining to the Respondent thathe had not been assigned a 40-hour workweek, asrequired by the collective-bargaining agreement,and that he was called in to work for only 1 hour.In so complaining, Lowe was implementing thecontract's grievance procedure.' The Respondent'sdischarge of Lowe for engaging in this protectedactivity is a violation of Section 8(a)(1) of theAct. 2t Sec. 24.03 of the agreement, which sets forth the grievance proce-dure, states: "STEP ONE: If there is an employee (or employees) ag-grieved he shall first attempt to settle the grievance with his foreman (orsupervisor) within three (3) working days after the occurrence thereof."Lowe acted on instructions from the Union's business representative.A 4d Art, Inc., 238 NLRB 1124, 1131 (1978), enfd. 645 F.2d 669 (9thCir. 1980). Bowman Transportation, 134 NLRB 1419, 1431 (1961), enfd. asmodified 314 F.2d 497 (5th Cir. 1963).Chairman Dotson would find that this conduct violates Sec. 8(aX3) ofthe Act. Hacienda Hotel d Casino, 254 NLRB 56 (1981), enfd. mem. 676F.2d 709 (9th Cir. 1982); Bowman Transportation, supra. Although there isno 8(aX3) allegation in the complaint and the General Counsel has notfiled exceptions to the judge's decision, the matter has been fully litigat-ed, and the facts support the finding of a violation under Sec. 8(aX3). SeeVulcan-Hart Corp., 263 NLRB 477 (1982). The Chairman would not relyon Interboro Contractors, 157 NLRB 1295 (1966), enfd. 338 F.2d 495 (2dCir. 1967), or its rationale to find a violation here. The Chairman wouldrely on the fact that such activity is union activity.269 NLRB No. 43In light of this conclusion, we find it unnecessaryto pass, and we do not pass, on the judge's furtherconclusion that Lowe was discharged for activityprotected under Interboro Contractors, supra, and itsprogeny.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 3."3. By discharging Patrick Lowe on August 11for attempting to file a grievance, Respondent vio-lated Section 8(a)(1) of the Act."ORDER.The National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Caruso and Ciresi, Inc., Cincinnati, Ohio,its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1. Substitute the following for paragraph l(a)."(a) Discharging employees or discriminatingagainst them with regard to hire, job tenure, orterms and conditions of employment, for attempt-ing to file grievances pursuant to the collective-bar-gaining agreement with Union."2. Substitute the following for paragraph 2(a)."(a) Offer Patrick Lowe immediate and full rein-statement to his former position or, if that positionno longer exists, to some substantially equivalentposition, and make him whole for any loss of payhe may have suffered by reason of the discrimina-tion practiced against him, with interest."3. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."4. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge employees or discrimi-nate against them with regard to hire, job tenure,or terms and conditions of employment, for at-tempting to file grievances pursuant to the collec-tive-bargaining agreement with the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Patrick Lowe immediate and fullreinstatement to his former position or, if that posi-tion no longer exists, to some substantially equiva-lent position, without prejudice to his seniority andother rights and privileges previously enjoyed, andmake him whole for any loss of earnings he mayhave suffered as a result of his discharge, with in-terest.WE WILL expunge from our files any referenceto the discharge of Patrick Lowe on 11 August1981 and notify him in writing that this has beendone and that evidence of this unlawful dischargewill not be used as a basis for future personnelaction against him.CARUSO & CIRESI, INC.DECISIONSTATEMENT OF THE CASEHUBERT E. LOTT, Administrative Law Judge. Thiscase was tried at Cincinnati, Ohio, on September 17,1982, on an unfair labor practice charge filed on Novem-ber 13, 1981,1 by Patrick Lowe, an individual, againstCaruso & Ciresi, Inc. (Respondent), and on a complaintissued by the General Counsel on December 15. Theissue in this case is whether or not Patrick Lowe wasdischarged for unsatisfactory work performance or forattempting to enforce a provision of the collective-bar-gaining agreement in violation of Section 8(a)(1) of theNational Labor Relations Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofparties' initial briefs filed by the General Counsel andRespondent, I make the followingAll dates refer to 1981 unless otherwise indicated.FINDINGS OF FACTI. JURISDICTIONThe Company, an Ohio corporation, is engaged in thewholesale distribution of produce from its Cincinnati,Ohio facility. It annually purchases and receives goodsand materials valued in excess of $50,000 directly frompoints located outside the State of Ohio. The Companyadmits, and I find, that it is an employer engaging incommerce within the meaning of Section 2(2), (6), and(7) of the Act. The Company further admits that theBakery, Crackers, Pie and Yeast Drivers and Chauffeurs,Local Union No. 114, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein called the Union), is alabor organization within the meaning of Section 2(5) ofthe Act, and I so find.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent and the Union have a collective-bargain-ing agreement containing a grievance procedure whichprovides under the first step that the aggrieved employeeattempt to settle the grievance with his supervisor. Theagreement also guarantees truckdrivers, loaders, and un-loaders 40 hours of work per week. It further providesthat employees called to work shall be paid from thetime that employee reports for work and shall receive aminimum of 5 consecutive hours or pay therefor.The Union has no shop stewards in Respondent's facil-ity. At the time of his discharge Patrick Lowe who,among other things, did truckdriving and loading work,was a member of the Union and was covered by theterms of the collective-bargaining agreement.B. The General Counsel's Position and SupportiveEvidencePatrick Lowe testified that he began work for Re-spondent on January 29 as a salaried mechanic. After 2weeks Lowe was performing unit work so he asked DanGarrett, Respondent's president, if he could join theUnion because unit work paid more than he was earning.Garrett agreed and Lowe entered his probationaryperiod which lasted 90 days. Lowe finished his proba-tionary period around the end of May. At the end of hisprobationary period Lowe talked to Steve Caruso, oper-ations manager, about working a 40-hour week. In Julyhe again talked to Caruso about becoming a full-time em-ployee.2Caruso told Lowe that he would make arrange-ments for Lowe to complete the union application cardand other forms to accomplish this. The next day Lowecompleted the required forms. Sometime after this, Lowenoticed that employees having less seniority appeared tobe working more hours because they were at work whenhe reported and they were working after he left work.During this same period which was in July and August,he spoke to Bill Dempsey, a stipulated employee, about2 Lowe was a part-time, on-call employee apparently throughout histerm of employment.266 CARUSO & CIRESI, INC.his problem. Dempsey told him that under the contract,he should be guaranteed 40 hours per week, and that heshould speak to Dan Garrett about it.3On August 11 at 10:30 a.m., Lowe received a call fromCaruso to report to work. He arrived at Respondent's fa-cility at 11 a.m.; however, Caruso told him not to punchin because he did not need him just then. Lowe wasupset at this because Respondent normally closes at 1p.m., and he noticed that employees with less senioritywere working when he arrived. While he was waiting topunch in, Lowe called Roger Insprucker, the Union'sbusiness representative, and explained his grievance tohim. Insprucker advised Lowe to take his grievance toCaruso in an effort to resolve it and to report the out-come to him. Lowe was allowed to punch in at 12 noon.At that time he talked to Caruso alone at icebox 4 wherehe told him that he did not think it was fair to call himin at 11 a.m. and not let him punch in until 12 noon. Hefurther told Caruso that he thought it was unfair toallow employees with less seniority to work more hoursthan he was working. Caruso responded by saying,"Well, you don't think it's fair?" When Lowe said no,Caruso said, "Hit the fucking time clock and get your assoff the premises." Lowe further testified that nothingwas said during this conversation about his work per-formance and that he punched out about 12:05 p.m. andcalled Insprucker and told him that, when he talked toCaruso about his problem, Caruso got mad and firedhim.4On August 12, Lowe filed a written grievance whichrepeats Lowe's version of what transpired between him-self and Caruso on August 11. This grievance was subse-quently withdrawn by Insprucker who advised Lowe tofile a charge with the National Labor Relations Board.Approximately I week later a grievance meeting washeld between Insprucker, Lowe, Caruso, and Garrett.Insprucker and Lowe testified that, when Inspruckerasked Garrett why Lowe was discharged, Garretthanded Insprucker a written reprimand dated June 19(G.C. Exh. 3) and Lowe's attendance record. Lowe ex-plained that, when he received the written reprimand, hetold Caruso that some of the complaints on the repri-mand were not his fault and Caruso agreed and told himnot to worry about it. Lowe also explained that, becausehe was never given his regular hours but was always oncall, he was sometimes late in reporting to work after re-ceiving a telephone call. Garrett also stated that Lowehad an attitude change. When Insprucker asked whathad happened on August 11 that caused Lowe's dis-charge, Garrett and Caruso stated that business was slowand they were trying to keep 27 employees working anddid not need Lowe complaining about his hours, that hisaction on August 11 was the last straw, and that otheremployees were complaining about him. Lowe testifiedon rebuttal that nothing was mentioned in this meetingabout him refusing to bag potatoes on August 11. He fur-' Dempsey corroborates Lowe's testimony. He further testified thatthey had several conversations about Lowe's problems during thesummer and that Dempsey brought Lowe's problem to the attention ofCaruso during this same time period.4Roger Insprucker corroborated the testimony of Lowe concerningboth telephone conversations.ther admitted that when he registered his complaintsconcerning hours worked during all times materialherein, he was acting strictly for himself and in his ownbehalf.The General Counsel argues in brief that Lowe wasdischarged for attempting to enforce the terms of thecollective-bargaining agreement citing Interboro Contrac-tors, 157 NLRB 1295 (1966). She argues that Lowe wasattempting to enforce the 40-hour guarantee establishedfor full-time employees, which necessarily would be aconcern of all employees. The General Counsel alsostresses the point that an employee need not refer to theapplicable contract provision or have the correct inter-pretation of any provision of the agreement but onlyhave an honest belief that his interpretation is correct. Itis the General Counsel's contention that Lowe honestlybelieved that he should receive the 40-hour guaranteeprovided by the contract after he completed his proba-tionary period and that he was discharged in violation ofSection 8(aXl) of the Act for attempting to secure thiscontractual right.The General Counsel further argues that Lowe waspursuing the first step of the grievance procedure whenhe addressed Caruso about his hours and the Act pro-tects an employee engaged in such activity. The GeneralCounsel disputes Respondent's reasons for dischargingLowe claiming that they are pretextual. In support ofthis argument she claims that Caruso's testimony shouldnot be credited over that of her witnesses. Also in sup-port of this argument she points to the evidence offeredby her that several employees who received more warn-ings than Lowe are still employed by Respondent.C. Respondent's Position and Supportive EvidenceSteve Caruso testified initially that Lowe was dis-charged for unsatisfactory work performance and that hecould not recall whether he told Lowe the reasons forhis discharge. Later, he testified that he did give Lowethe reasons for being discharged. He further testified thatLowe never complained to him about his hours and thathe first became aware of Lowe's dissatisfaction at hisgrievance meeting.Caruso testified that, on August 11II, he asked Lowe tobag some potatoes in refrigerator box 4. When Loweasked why he had to do that kind of work, Caruso dis-charged him.6Caruso stated that this incident combinedwith his poor work record were the reasons for Lowe'sdischarge. According to Caruso, Lowe had a poor workrecord. His personnel file contained a truck damagereport dated May 14 which reported some minor damageto one of Respondent's trucks. There was also a fuelticket signed by Lowe dated May 29 that had no trucknumber on it. His file also contained an incorrect receiv-ing report signed by Lowe and dated June 8 and a tripreport dated June 12 that did not indicate time of return.His file also contained a written warning report datedJune 19 wherein Lowe was reprimanded for: not inspect-ing the quality of peaches, loading a truck with wrongproduce, delivering seven items to the wrong customer,6 Lowe placed this incident some 2 to 3 weeks prior to his discharge.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand leaving merchandise and equipment on a truck.Lowe had another warning report in his file datedAugust 6 for failing to return both copies of a sales ticketto Respondent.6Caruso admitted that other employees such as RobertCraddock, Bill Dempsey, John Jefferson, and TobyStollers had received more warning reports than Loweand were still employed by Respondent. Caruso testifiedat one point that he did not tell Insprucker at the griev-ance meeting that the contents, i.e., Lowe was dis-charged for complaining about his hours, of Lowe'sgrievance were untrue. Later, he testified that he didstate that it was untrue although he could not rememberwhat he said or anything else that was stated at thegrievance meeting.Respondent offered evidence that Lowe was at alltimes material a part-time employee, working an averageof 36.36 hours per week.Respondent's counsel argues in brief that the activitiesof Lowe in this case are similar to those of Chandler inComet Fast Freight, 262 NLRB 430 (1982). He furtherargues that Lowe was a part-time employee not coveredby the scheduling provisions of the contract and, sincehe admitted acting alone, he should be denied protectionunder the Act. He also argues that the General Counseldid not satisfy its Wright Line burden of proving thatLowe would not have been discharged but for his pro-tected concerted activities and that Respondent satisfiedits burden of demonstrating that Lowe would have beendischarged even in the absence of his protected activity.D. Analysis and ConclusionsIn deciding the credibility issues in this case I havecredited corroborated testimony of the General Coun-sel's witnesses over the uncorroborated evasive and con-tradictory testimony of Caruso.The evidence is clear that Lowe from the very begin-ning of his employment wanted to become a full-timeemployee, covered by the collective-bargaining agree-ment. He took, with the aid of management, all the nec-essary steps to accomplish this goal. After fulfilling allthe requirements for full-time employment, there isample evidence that he believed he was entitled to a 40-hour week guarantee. There is also evidence that, al-though he was unaware of the contract provision, he felthe was being treated unfairly with respect to reportingto work and not being allowed to begin work. With factsestablished as background, there is little doubt that, onAugust 11, Lowe complained about these things toCaruso after checking with his business representative.Aside from Caruso's lack of credibility over the eventsof that day, it is also important to note that the potatobagging incident was never mentioned as the reason forLowe's discharge at any time other than at the trial. Itwas never mentioned in Respondent's position statementto the Board during investigation nor was it mentionedto Lowe at the time of his discharge or at the grievance6 The evidence indicates that, with the exception of the June 19 warn-ing report, none of the other documents were ever shown to Lowe. Hisattendance record was never discussed with him and he was never toldthat his job was in jeopardy if he did not improve.meeting. To the contrary, I find that at the grievancemeeting all parties present agreed that Lowe was dis-charged for complaining about his hours of work and thereporting procedure.After having made these findings, I conclude thatLowe was discharged for legitimately attempting to en-force the terms of the collective-bargaining agreementand for attempting to file a grievance in accordance withthe contract. The first right is protected under InterboroContractors, supra, and Adams Delivery Service, 237NLRB 1411 (1978). The latter right has been protectedunder longstanding Board law.Having found that Respondent's reasons for discharg-ing Lowe were pretextual, I find that the General Coun-sel has satisfied its Wright Line burden and Respondenthas not.Accordingly, I find that Patrick Lowe was dischargedfor engaging in protected concerted activity in violationof Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Patrick Lowe on August 11, for en-gaging in protected concerted activities, Respondent hasviolated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Except as found above, Respondent has not engagedin other unfair labor practices.THE REMEDYHaving found that the Company has engaged in and isengaging in unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and takethe affirmative action necessary to effectuate the pur-poses of the Act. Said backpay is to be computed in themanner prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), and Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended7ORDERThe Respondent, Caruso & Ciresi, Inc., Cincinnati,Ohio, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Discharging employees or discriminating in anylike or related manner with regard to their hire, jobtenure, or the terms and conditions of their employment,' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.268 CARUSO & CIRESI, INC.because of their determination to press complaints orgrievances based on provisions in their union collective-bargaining contract or because of their participation inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection.(b) Interfering with, restraining, or coercing its em-ployees in any like or related manner, with respect totheir exercise of rights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer Patrick Lowe immediate and full reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position and makehim whole for any loss of pay he may have suffered byreason of the discrimination against him.(b) Expunge from its files any reference to the dis-charge of Patrick Lowe on August 11, and notify him inwriting that this has been done and that evidence of thisunlawful discharge will not be used as a basis for futurepersonnel action against him,(c) Post at its Cincinnati, Ohio facility copies of the at-tached notice marked "Appendix."sCopies of said noticeon forms provided by the Regional Director for Region9, after being signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt and maintained by the Respondent for 60consecutive days in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading 'Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuani to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."269-